IN THE SUPREME COURT OF NORTH CAROLINA

                                      No. 29A13

                             FILED 8 NOVEMBER 2013

 RICHARD M. JOHNSTON

               v.
 STATE OF NORTH CAROLINA


        Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 735 S.E.2d 859 (2012), reversing and

remanding a judgment entered on 24 October 2011 by Judge Abraham P. Jones in

Superior Court, Caswell County. Heard in the Supreme Court on 15 October 2013.


        Dan L. Hardway for plaintiff-appellee.

        Roy Cooper, Attorney General, by Hal F. Askins, Special Deputy Attorney
        General, and Catherine F. Jordan, Assistant Attorney General, for defendant-
        appellant.


        PER CURIAM.


        AFFIRMED.


        Justice BEASLEY did not participate in the consideration or decision of this

case.